UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
BRIDGEPORT HOSPITAL et al.,    )
                               )
          Plaintiffs,          )
                               )
          v.                   )    Civil Action No. 09-1344 (RWR)
                               )
KATHLEEN SEBELIUS,             )
                               )
          Defendant.           )
______________________________)


                        MEMORANDUM ORDER

     Plaintiffs Bridgeport Hospital and Yale-New Haven Hospital

bring this action against Kathleen Sebelius, the Secretary of the

U.S. Department of Health and Human Services, for judicial review

of a final adverse agency decision on Medicare reimbursement for

costs incurred by the hospitals’ approved residency training

programs between 1998 and 2001.   The Secretary refused to

reimburse the plaintiffs for graduate medical education and

indirect medical education costs relating to discharges of

Medicare beneficiaries who were enrolled in Medical Managed Care

plans on the ground that the hospitals were late in furnishing

claims to the Secretary’s fiscal intermediary.   (See Def.’s Mot.

for Stay or for Ext. of Time (“Def.’s Mot.”) at ¶ 3.)

     In light of the district court’s remands to the Secretary of

her decisions in Cottage Health System v. Sebelius, 631 F. Supp.

2d 80 (D.D.C. 2009), and Hosp. of Univ. of Pa. v. Sebelius, 634

F. Supp. 2d 9 (D.D.C. 2009) (“HUP”), the Secretary has moved to
                                 -2-

stay proceedings in this case, pending the final resolution of

Cottage Health Systems and HUP.    (Def.’s Mot. at ¶ 12.)   The

Secretary argues that the legal issues in the remanded cases

overlap extensively with the legal issues in this case.

Specifically, the plaintiffs in both this case and the remanded

cases argue that time limits set forth in 42 C.F.R. § 424.30 et

seq. applied to their disputed claims, and the plaintiffs in both

cases assert that the Secretary’s denial of their claims violated

the public protection provision of the Paperwork Reduction Act

(“PRA”), 44 U.S.C. § 3512(a).   (Def.’s Mot. at 4-5.)   Cottage

Health Systems and HUP were remanded for further explanation of

how and why the Secretary applied the time limits and for an

analysis of the PRA claims.   The Secretary argues that a stay to

permit resolution of the remanded cases would aid in resolving

this action and promote judicial economy.

     “A trial court has broad discretion to stay all proceedings

in an action pending the resolution of independent proceedings

elsewhere.”   Marsh v. Johnson, 263 F. Supp. 2d 49, 52 (D.D.C.

2003) (citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)).      A

court deciding a contested motion to stay “must weigh competing

interests and maintain an even balance.”    Landis, 299 U.S.

at 254-55.    A party may be required “to submit to delay not

immoderate in extent and not oppressive in its consequences if

. . . convenience will thereby be promoted.”   Id. at 256.
                                -3-

“Indeed, ‘[a] trial court may, with propriety, find it is

efficient for its own docket and the fairest course for the

parties to enter a stay of an action before it, pending

resolution of independent proceedings which bear upon the case.’”

IBT/HERE Empl. Representatives’ Council v. Gate Gourmet Div.

Ams., 402 F. Supp. 2d 289, 292 (D.D.C. 2005) (quoting Leyva v.

Certified Grocers of Cal., Ltd., 593 F.2d 857, 863-64 (9th Cir.

1979)).

     The plaintiffs oppose the defendant’s motion, arguing that a

stay of proceedings in this case would harm their interests but

would not promote efficiency or conserve judicial resources

because there is a factual dispute in this case that is absent

from the remanded cases that make it unlikely that the

Secretary’s response to the questions presented by the court on

remand would be useful in resolving this case.   (Pls.’ Opp’n

at 4, 9-13.)   However, a stay of the proceedings in one case is

justifiable even where the parallel proceedings “may not settle

every question of fact and law,” but would settle some

outstanding issues and simplify others.   Landis, 299 U.S. at 256.

As the Secretary points out, determining whether these plaintiffs

filed their claims within the applicable time limits could be

aided by the Secretary’s further explanation in the remanded

cases of her interpretation of the exception clause in 42 C.F.R.

§ 424.30.   Therefore, it is hereby
                                -4-

     ORDERED that the defendant’s motion [11] for a stay pending

final resolution of post-remand proceedings in Cottage Health

System v. Sebelius, Civil Action No. 08-98 (JDB) and Hospital of

the University of Pennsylvania v. Sebelius, Civil Action No. 08-

1665 (JDB) be, and hereby is, GRANTED in part.    This case is

STAYED and ADMINISTRATIVELY CLOSED pending resolution in the

district court of the PRA and time limits issues in the remanded

cases.   It is further

     ORDERED that the parties be, and hereby are, DIRECTED to

file a joint status report and proposed order within 30 days of

the resolution in the district court of the PRA and time limits

issues in the remanded cases.   It is further

     ORDERED that plaintiffs’ motion [#16] to expedite be, and

hereby is, DENIED as moot.

     SIGNED this 10th day of March, 2011.



                                                        /s/
                                      RICHARD W. ROBERTS
                                      United States District Judge